Citation Nr: 0633011	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a December 1991 determination, the RO declined to 
reopen claims of entitlement to service connection for a 
right knee disorder and bilateral hearing loss, because no 
new evidence had been submitted.

2.  Although the veteran was notified of this determination 
and of his appellate rights, he did not perfect an appeal 
within the applicable time period.

3.  The evidence added to the record since the December 1991 
determination is cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the veteran's 
right knee claim or raise a reasonable possibility of 
substantiating the claim of service connection for a right 
knee disorder.

4.  The evidence added to the record since the December 1991 
rating decision includes the October 2003 VA examination 
report showing a diagnosis of bilateral hearing loss which 
relates to an unestablished fact necessary to substantiate 
the veteran's bilateral hearing loss claim; and, when 
considered by itself or together with previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim of service connection for bilateral hearing loss.

5.  The evidence is in relative equipoise as to whether the 
veteran's bilateral hearing loss was incurred in service.


CONCLUSIONS OF LAW

1.  The December 1991 determination declining to reopen 
claims of entitlement to service connection for a right knee 
disorder and bilateral hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
knee disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

4.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided with appropriate 
notice in May 2003, prior to the June 2003 rating decision.  
This notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  That letter informed the 
veteran of the evidence required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The veteran was told specifically the definition of new and 
material evidence, which is required to reopen a claim of 
entitlement to service connection.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran was also asked to submit 
evidence and/or information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim with regard to 
a right knee disorder.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision regarding 
his right knee.  Since the application to reopen the claim of 
entitlement to service connection for a right knee disorder 
is being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran.  With 
regard to the claim of entitlement to service connection for 
bilateral hearing loss, since the claim is granted herein, 
the RO will address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.

With regard to the veteran's application to reopen his claim 
for service connection for bilateral hearing loss, this claim 
is fully granted herein, as discussed below.  Therefore, an 
analysis with regard to VCAA notice and this claim is 
unnecessary.


II.  New and Material Claims

A.  Applicable Law

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

Under the current regulatory definition, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).


B.  Right Knee

In September 1975, the RO denied service connection for a 
right knee condition because service medical records did not 
show injury to the right knee.  While it was shown that he 
received treatment for pain of the right knee on several 
occasions and chondromalacia was diagnosed, on recent VA 
examination, a disability was not shown by x-ray or clinical 
examination.  By operation of law, the rating decision became 
final.

Subsequently, the veteran raised this claim again.  However, 
he submitted no new evidence at that time.  Therefore, his 
claims were denied by the RO in December 1991.  The veteran 
did not initiate an appeal of these claims, and they became 
final.  (The RO again declined to reopen the claims in March 
1999 but did not inform the veteran of his appellate rights 
at that time.)

The evidence of record at the time of the December 1991 RO 
denial were the veteran's service medical records and an 
August 1975 VA examination report.

The veteran's service medical records show that he complained 
of right knee pain in September, October, and November 1972 
and in March 1974.  He was diagnosed with mild chondromalacia 
of the right patella and patellofemoral arthritis.  He 
received a profile in September 1972, November 1972, and 
October 1973.  The veteran's March 1974 separation 
examination report shows his lower extremities were normal.  
It was noted he had chondromalacia with no complications.

The August 1975 VA examination report shows the examiner 
found no incident or accident, which brought about any right 
knee problem.  However, the examiner did not have the 
veteran's service records.  The veteran indicated that x-rays 
in service showed no fracture, but the doctors told him it 
must have been arthritis.  The veteran took no medication for 
the right knee.  From what the examiner could find, he had no 
gross disability from it.  On examination, there was full 
range of motion and no crepitation.  The girth of the knees 
was equal.  There was no patellar tap or effusion.  There was 
no tenderness.  The stability of the right knee was normal in 
all planes.  The examiner found no gross alteration of the 
right knee.  An x-ray revealed a normal right knee.  The 
diagnosis was right knee strain, by history.

The unappealed December 1991 RO decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c).  New 
and material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

Subsequently, VA treatment records dated in July and August 
2003 show treatment for the veteran's left knee.  However, 
there are no such records regarding his claimed right knee.

In October 2003, the veteran was afforded a VA examination.  
The veteran's complaint was chondromalacia of the right 
patella.  It was noted that he had been seen on several 
occasions and evaluated for this.  X-rays were all reported 
within normal limits.  The last x-ray report was dated in 
July 2003, and the diagnosis was left suprapatellar effusion.  
Bones, joint, and tissues of the right knee were within 
normal limits.  The right side was never shown to have 
abnormalities.  The veteran complained of pain medially on 
the right side.  He denied locking up or collapse.  He never 
had effusion on the right side.  On examination, the veteran 
walked with a normal gait.  Both knees were totally within 
normal limits.  The right knee showed full range of motion 
from 0 to 140 degrees.  There was no instability or effusion 
of the joints.  There was no fatigability, noise, or crepitus 
with motion of the joints.  Deep tendon reflexes were equal 
and symmetrical bilaterally.  The diagnosis was physical 
examination of the knees totally within normal limits.  X-
rays were also negative.

In a December 2003 addendum, the VA examiner indicated that 
it was less likely than not that the veteran's complaints of 
knee problems were related to his active duty service.

In September 2005, the veteran testified before the 
undersigned.  He indicated that he began feeling pain in his 
knee during service.  He was given aspirin for the pain.  He 
then stated that he first received treatment for his right 
knee after service in 1980.  He did note that the only 
treatment he had received had been for his left knee.  With 
regard to current symptoms, the veteran described pain, 
swelling, and locking of his right knee.

The VA examination and the veteran's Board hearing testimony 
are new evidence, in that they were not a part of the record 
at the time of the previous RO decision in December 1991.  
However, they are not material because they do not relate to 
an unestablished fact necessary to substantiate the veteran's 
claim.

The Board points out that the veteran's claim was initially 
denied in September 1975 because there was no current 
disability associated with the veteran's right knee.  As 
noted above, the existence of a current disability is 
necessary for a grant of service connection.  Degmetich v. 
Brown, supra.  The evidence added since that time also shows 
no current diagnosis of a right knee disability.  
Specifically, the October 2003 VA examination report 
indicated the veteran's right knee was totally within normal 
limits.  This included on x-ray examination.  There are no 
other records showing treatment for a right knee disorder.

While the Board appreciates the veteran's testimony about 
current symptoms associated with his right knee, the veteran 
has not been shown to be a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, this is 
not medical evidence upon which the Board may reopen the 
veteran's claim, because it does not tend to show that he has 
a currently diagnosed right knee disorder.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


C.  Bilateral Hearing Loss

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board finds that 
the claim to reopen should be granted.  To that end, the 
Board notes that the veteran's claim was originally denied in 
September 1975.  The RO indicated that although a high 
frequency hearing loss was shown on discharge, it was also 
shown upon enlistment.  Furthermore, it was not shown to have 
increased in severity during service.

At that time, the veteran was not afforded a VA audiological 
examination prior to the RO decision.  An October 2003 VA 
examination, however, shows a diagnosis of mild to severe 
sensorineural hearing loss.  This shows a current diagnosis, 
an element not established prior to the September 1975 rating 
decision.

This evidence relates to the unestablished fact of whether 
there is a current diagnosis of bilateral hearing loss.  The 
Board finds that this additional evidence warrants a 
reopening of the veteran's claim as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156.

A review of the evidence of record indicated that the 
veteran's entrance examination, dated in January 1971, is 
largely illegible.  It does appear that the veteran was given 
two audiological examinations.  The only readable results 
show some hearing loss at the level of 4000 Hz.  
Additionally, it appears an overall hearing acuity profile of 
"1" was initially recorded and then amended to reflect a 
level of "2."  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992); [Observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of 
the "lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and 
the "S" stands for psychiatric condition).].  However, it 
does not appear that any defects or diagnoses were noted upon 
induction.  During his military service, the veteran 
complained of difficulty hearing.  One of these clinical 
entries noted the veteran had high frequency hearing loss 
when he entered service.

Upon examination for separation in March 1974, mild bilateral 
hearing loss was diagnosed.  The results from the hearing 
acuity examination conducted at that time show the veteran 
had hearing loss that is considered disabling for VA 
purposes.  See 38 C.F.R. § 3.385 (2006).

Post-service, January 1992 and November 1994 VA outpatient 
treatment records show the veteran complained of an earache 
and trouble hearing.

In October 2003, the veteran underwent VA examination.  
Results were consistent with a mild to severe sensorineural 
hearing loss in both ears.  In a December 2003 addendum to 
the VA examination, the examiner indicated after a review of 
the claims file and medical history, that it was less likely 
than not that the complaint of hearing loss was related to 
his active duty service.

The Board notes that while the VA examiner indicated he 
reviewed the service medical records, there was no 
explanation given for the conclusion that the veteran's 
hearing loss was not related to his military service.  
Furthermore, the Board has determined that remanding the 
veteran's claim to obtain an additional opinion would be 
futile.  Although the veteran apparently had some hearing 
loss shown on his service entrance examination, since that 
examination report is largely illegible, a VA examiner would 
be unable to definitively determine the level of hearing loss 
when he entered service, and, thus, whether it was aggravated 
therein.  He definitely had hearing loss disability at 
service discharge.

Therefore, the Board finds that it must resolve any doubt in 
the veteran's favor and find that his currently diagnosed 
bilateral hearing loss increased in severity and was 
aggravated during service.  There is no evidence that any 
increase in hearing loss was due to natural progression of 
the disorder during service.  38 C.F.R. § 3.306 (2006).  
Thus, service connection for bilateral hearing loss is 
granted.


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a right knee disorder is denied.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


